             Case 20-10553-CSS   Doc 399-2   Filed 04/30/20   Page 1 of 14




                                    EXHIBIT A




DOCS_DE:228154.1
              Case 20-10553-CSS              Doc 399-2        Filed 04/30/20        Page 2 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

ART VAN FURNITURE, LLC, et al.,1                              Case No. 20-10553 (CSS)

                                   Debtors.                   Jointly Administered


          DECLARATION OF BRADFORD J. SANDLER IN SUPPORT OF
APPLICATION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE, PURSUANT TO
BANKRUPTCY CODE SECTIONS 327(a) AND 328(a), BANKRUPTCY RULES 2014(a)
AND 2016, AND LOCAL RULE 2014-1 FOR AUTHORITY TO EMPLOY AND RETAIN
    PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO CHAPTER 7
                TRUSTEE, EFFECTIVE AS OF APRIL 7, 2020

                 I, Bradford J. Sandler, Esquire, being duly sworn according to law, hereby declare

as follows:

                 1.       I am a partner of Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), which

maintains offices for the practice of law at, among other locations, 919 N. Market Street, 17th

Floor, Wilmington, Delaware 19801. I am duly admitted and in good standing to practice law in

the State of Delaware and the United States District Court for the District of Delaware, among

other jurisdictions.2

                 2.       I am authorized to submit this declaration (the “Declaration”) in support of

the Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections

327(a) and 328(a) and Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1 for Authority




1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
  I am in good standing to practice law in all jurisdictions to which I am, and have been, admitted to practice.
              Case 20-10553-CSS              Doc 399-2        Filed 04/30/20        Page 3 of 14




to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7 Trustee,

Effective as of April 7, 2020 (the “Application”).3

                   3.     Neither I, the Firm, nor any partner, of counsel, or associate thereof,

insofar as I have been able to ascertain, has any connection with the Debtors, their creditors or

any other parties in interest herein, their respective attorneys and accountants, the U.S. Trustee,

or any person employed in the office of the U.S. Trustee, except as set forth herein.

                   4.     Bankruptcy Rule 2014 requires that an application for employment under

section 327 disclose all connections with the Debtors, the estates, the professionals and the

Office of the Trustee. The Firm, therefore, discloses its known connections herein.

                   5.     The Firm has undertaken an investigation of its disinterestedness in

connection with this Declaration. The Firm conducts a full and thorough review of its computer

database, which contains the names of clients and other parties interested in particular matters.

The Firm requires all of its professionals, before accepting the representation of a new client, or

the representation of an existing client in a new matter, to perform a conflicts check through the

Firm’s database and to enter conflict information regarding new clients or new matters into that

database. Thus, a review of said computerized database should reveal any and all actual or

potential conflicts of interest with respect to any given representation. In particular, an employee

of the Firm, under my supervision, entered the names of the parties attached to this Declaration

as Schedule 1 into the Firm’s electronic database.

                   6.     To date, it appears that PSZ&J does not hold or represent any interest

adverse to and has no connection, subject to the disclosures set forth below, with the Debtors

herein, their creditors, the U.S. Trustee or any party-in-interest herein in the matters upon which


3
  Capitalized terms not otherwise defined herein shall have the meanings and definitions ascribed to such terms in
the Application.

                                                         2
DOCS_DE:228154.1
             Case 20-10553-CSS          Doc 399-2       Filed 04/30/20      Page 4 of 14




PSZ&J is to be retained, and is a “disinterested person” within the meaning of section 101(14) of

the Bankruptcy Code. The Firm will file a supplemental declaration disclosing any newly-

discovered connections, as needed.

                   7.    The Trustee has selected PSZ&J because of its experience and knowledge

and believes that PSZ&J has no disqualifying conflicts of interest. PSZ&J has advised the

Trustee that it may have previously represented, may currently represent, and may in the future

represent, in matters totally unrelated to the Debtors and these cases, entities that are claimants of

the Debtors or other parties-in-interest in these cases.

                   8.    PSZ&J is not aware of any other prior connection with the Debtors, their

creditors or any other party-in-interest. Upon information and belief, PSZ&J does not hold or

represent any interest adverse to the Debtors’ estates.

                   9.    PSZ&J may represent, or may have represented, debtors, creditors’

committees, or trustees in cases or proceedings against creditors of the Debtors that are unrelated

to the Debtors and these cases. PSZ&J has not and will not represent any such party, or any of

their affiliates or subsidiaries, in relation to the Trustee, the Debtors, or these cases, except as

may be disclosed in any supplemental disclosure.

                   10.   PSZ&J is a “disinterested person” as that term is defined in

section 101(14) of the Bankruptcy Code in that the Firm, its partners, of counsel and associates:

                         a.     are not creditors, equity security holders or insiders of the Debtors;

                         b.     are not and were not, within two (2) years before the Petition Date,
                                a director, officer, or employee of the Debtors;

                         c.     do not have an interest materially adverse to the interests of the
                                Debtors’ estates or of any class of creditors or equity security
                                holders, by reason of any direct or indirect relationship to,
                                connection with, or interest in, the Debtors, or for any other reason,
                                except as disclosed herein.


                                                   3
DOCS_DE:228154.1
               Case 20-10553-CSS         Doc 399-2       Filed 04/30/20    Page 5 of 14




                   11.    Subject to Court approval in accordance with section 330(a) of the

Bankruptcy Code and any applicable orders of this Court, compensation will be payable to

PSZ&J on an hourly basis, plus reimbursement of actual, necessary expenses and other charges

incurred by PSZ&J. PSZ&J has one hourly rate schedule for all work undertaken by the Firm,

which is adjusted from time to time, usually effective as of January 1st of each calendar year.

The current hourly rates charged by PSZ&J for professional and paralegals employed in its

offices are:

                    Partners                           $750.00 - $1,495.00 per hour
                    Of Counsel                         $675.00 - $1,125.00 per hour
                    Associates                         $625.00 - $725.00 per hour
                    Paraprofessionals                  $395.00 - $425.00 per hour

                   12.    The professionals and paralegals presently designated to represent the

Trustee and their current standard hourly rates are:

                          a.     Bradford L. Sandler             $1,050.00 per hour

                          b.     Colin R. Robinson               $825.00 per hour

                          c.     Peter J. Keane                  $750.00 per hour

                          d.     Liz C. Thomas                   $425.00 per hour

                   13.    Other attorneys and paralegals may from time to time serve the Trustee in

connection with the matters herein described.

                   14.    For work other than the Preference Work, an hourly fee rate is reasonable

and customary for work of this nature. The hourly rate is set at a level designed to fairly

compensate the Firm for the work of its attorneys and paralegals and to cover fixed and routine

overhead expenses. The 25% contingency fee for the Preference Work is reasonable and

appropriate in these cases and is customary for counsel engaged for similar services in chapter 7

cases.


                                                   4
DOCS_DE:228154.1
             Case 20-10553-CSS            Doc 399-2      Filed 04/30/20       Page 6 of 14




                   15.   It is the Firm’s policy to charge its clients in all areas of practice for all

other expenses incurred in connection with the client’s case. The expenses charged to clients

include, among other things, telephone and telecopier toll and other charges, mail and express

mail charges, special or hand delivery charges, document retrieval, photocopying charges,

charges for mailing supplies (including, without limitation, envelopes and labels) provided by the

Firm to outside copying services for use in mass mailings, travel expenses, expenses for

“working meals,” computerized research, transcription costs, as well as non-ordinary overhead

expenses such as case-required secretarial/staff overtime. The Firm will charge the Trustee for

these expenses in a manner and at rates consistent with charges made generally to the Firm’s

other clients. The Firm believes that it is fairer to charge these expenses to the clients incurring

them than to increase the hourly rates and spread the expenses among all clients.

                   16.   No promises have been received by the Firm or by any partner, of

counsel or associate thereof as to compensation in connection with these cases other than in

accordance with the provisions of the Bankruptcy Code. The Firm has no agreement with any

other entity to share with such entity any compensation received by the Firm in connection with

these cases, except among the partners, of counsel and associates of the Firm.




                                                     5
DOCS_DE:228154.1
             Case 20-10553-CSS          Doc 399-2      Filed 04/30/20     Page 7 of 14




                   17.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.


Dated: April 30, 2020                                         /s/ Bradford J. Sandler
                                                       Bradford J. Sandler




                                                  6
DOCS_DE:228154.1
Case 20-10553-CSS   Doc 399-2     Filed 04/30/20       Page 8 of 14




                         SCHEDULE 1

               List of Potential Parties in Interest
            Case 20-10553-CSS       Doc 399-2     Filed 04/30/20    Page 9 of 14




                                   Potential Parties in Interest

Bank                                              Glucksman, Steve
Bank of America Merrill Lynch                     Haber, Douglas A.
First Commonwealth Bank                           Ladd, David
Huntington National Bank                          Longley, Cliff
M&T Bank                                          Smith, Alex
PNC Bank                                          Swenson, Jeff T.
Synchrony Financial                               Van Eslander, Gary A.
Wells Fargo Bank                                  Yost, Kim
                                                  Zambricki, Michael T.
Bankruptcy Judges
Chan, Ashley M.                                   Equity Holder
Dorsey, John T                                    Thomas H. Lee Partners, L.P.
Owens, Karen B.
Shannon, Brendan L.                               Franchise
Silverstein, Laurie Selber                        David Alan Lee and Lisa Marie Lee
Sontchi, Christopher S.                           ESLINGER HOME FURNISHINGS, INC.
Walrath, Mary F.                                  SAMSEN HOME FURNISHINGS, INC.
                                                  Southern Home Furnishings, LLC
Bankruptcy Professionals
Benesch, Friedlander, Coplan & Aronoff LLP        Government Regulatory
Clear Thinking Group                              U.S Customs and Border Protection
Evercore Group, LLC
Kirkland & Ellis LLP                              Insurance
Kurtzman Carson Consultants LLC                   Ace American Ins. Co. (Navigators)
Morgan, Lewis & Bockius                           ACE American Insurance Company (Chubb
                                                      USA underwriter)
Debtor                                            Affiliated FM Insurance Co.
Art Van Furniture of Canada, LLC                  Beazley Furlonge Ltd.
Art Van Furniture, LLC                            Beazley Insurance Company, Inc.
AV Pure Sleep Franchising, LLC                    Charter Oak Fire Ins. Co. (A Travelers Co.)
AVCE, LLC                                         Citizens Ins. Co. of America
AVF Franchising, LLC                              Continental Ins. Co.
AVF Holding Company, Inc.                         Great American Ins. Co.
AVF Holdings I, LLC                               Greenwich Insurance Company
AVF Holdings II, LLC                              Hartford Insurance Company of the
AVF Parent, LLC                                   Midwest
Levin Parent, LLC                                 National Union Fire Ins. Co. of Pittsburgh, Pa.
LF Trucking, Inc.                                 Navigators Ins. Co.
Sam Levin, Inc.                                   Phoenix Ins. Co. (A Travelers Co.)
                                                  Safety National Group
Director/Officers                                 Travelers - St. Paul Fire & Marine
Alexander, David                                  Travelers Casualty & Surety Co.
Boire, Ron                                        Travelers Casualty Company of America
Bryant, Robert J.                                 Travelers Property Casualty Ins. Co.
Fazio, Gary                                       VTC Insurance Group
           Case 20-10553-CSS        Doc 399-2         Filed 04/30/20   Page 10 of 14




Willis Towers Watson                                  First International Hawthorne LP
                                                      Ford Road Investments, LLC
Landlord                                              Frederick-Bilco, LLP
10411 Fremont Pike, LLC                               Gateway Fairview, Inc.
125 W. Army Trail Road LLC                            Glitz and Associates Inc.
3503 RP Gurnee, L.L.C.                                Gowe Leasing Limited
4400 North Woodward, LLC                              Grand Saginaw Plaza, L.L.C.
55th & S. Kedzie, LLC                                 Greenfield Plaza, Inc.
A&R Properties                                        GW Fidelity PH, LLC
Acadia Merrillville Realty, L.P.                      Hanley Lm Properties, LLC
AF Jonna Development & Management                     Investco Of Michigan LLC
   Company, LLC                                       Jack H Schwarts, Trustee Of The Jack H
Agree Limited Partnership                                 Schwarts Trust Agreement dba Maysun
ALPine Valley, L.L.C.                                     Realty Associates
AMD, LLC                                              Jerusalem Properties, LLC
Anchor Manistee                                       JKL Real Estate Co.
Argyle Acres Mall, LLC                                JMB Joint Venture
Arundel Property Investors LP                         John Doezema Real Estate
B.P. Of White Lake Inc.                               Jonna Management Group, LLC
Bloomingdale Square, LP                               JS Westflo, LLC
BP Of White Lake, Inc.                                Kalamazoo Mall LLC
Brandon Associates Southgate L.L.C.                   Keystone Commercial
Brighton Gate Commons, LLC                            Kiezi Properties BG, LLC
Brixmor Heritage Square, LLC                          Kildeer Village Square, LLC
Brixmor Holdings 1 Spe, LLC                           Kms Investments, LLC
Broadstone                                            L & Y Properties - Solon, LLC
Broadstone AVF Illinois, LLC                          LCN North American Fund II REIT
Broadstone AVF Michigan, LLC                          LCN Partners
BRTM, LLC                                             Lester Associates
Butler Sitework Associates LLC C/O Mid                Libby Regency Associates LP
   America Asset Management, Inc.                     Maple Orchard Associates, LLC
Campus Hills Maryland Associates, L.P.                Mcknight South East LP
CBL/Westmoreland, LP                                  Mcknight South East, LP C/O Mcknight Property
Ce-Monroeville 3820 Wm Penn LP                            Management
Central-Wayne Properties, LLC                         McRobin LTC and Mosites Family GST Trust
Chesterfield Commons Associates, LLC                      tdba Robinson Court Associates
Country Corners Shopping Center, L.L.C.               Middlebelt Plymouth Venture LLC
Cross Grand Plaza, LLC                                Milford Road Plaza, LLC
Cwd Grandville 1, LLC                                 National Shopping Plazas, Inc.
DBD AVF                                               O'Fallon Missouri Properties, LLC
Deville Developments LLC                              Ohio Valley Mall Co.
East Beltline Development, LLC                        Outlet Village of Hagerstown LP
Eastlake Commons Associates, LLC                      Paragon Batavia, LLC
Echo Strongsville LLC                                 Patton Center Associates LP
Elyria-Chestnut, LLC / Nickleplate Realty Trust       Paul Property Management, LP
   LLC                                                Perry Town Center LLC
Farbman Group


                                                  2
           Case 20-10553-CSS       Doc 399-2       Filed 04/30/20   Page 11 of 14




PLI II Ltd.                                        FS Investment Corporation
Plymouth Haggerty Unit 6                           FS Investment Corporation II
Ramco West Oaks II LLC                             FS Investment Corporation III
Ravid Frederick, LLC                               FS Investment Corporation IV
Reed Holding-Talmadge, LLC                         GSO Capital Partners LP
Reliance Pittsburgh LLC                            Hamilton Street Funding LLC
Richard and Michelle Brown                         Juniata River LLC
River Caddis Development, LLC                      Kohlberg Kravis Roberts (KKR)
Rochester Km Partners, LLC                         Locust Street Funding LLC
Roseville Village, L.L.C.                          Virtus Group, LP
Rothman-O'Fallon LLC                               Wells Fargo Bank, National Association
Ryder Investments
Sandor Development Company                         Non-Debtor Affiliates
SCF RC Funding III                                 Art Van Furniture of Canada, ULC
Shelby Corners, LLC                                Art Van International Furniture
Shops At The Shores Of Long Lake L.L.C.            Consulting Services (Shenzhen) Company
South Lindbergh Property LLC                           Limited
Spirit Spe Loan Portfolio 2013-3, LLC              AV Franchising, LLC
St. John Health                                    AV Mattress Express Franchising, LLC
Stonebriar                                         AVASI Services, Inc.
Store Capital                                      AVASI, Inc.
STORE Master Funding XII, LLC                      Comfort Mattress, LLC
STORE SPE AVF I 2017-1, LLC                        Liberty Financing LLC
STORE SPE AVF II 2017-2, LLC                       Wolf Parent, LLC
SVH Properties, LLC
Tabani Akron, LP                                   Ordinary Course Professionals
Taubman Auburn Hills Associates Limited            Gordon Brothers Group, LLC
    Partnership                                    Hilco Trading, LLC d/b/a Hilco Global
The Allenwest Group, LLC                           Montgomery McCracken, Attorneys at Law
Universal Mall Properties LLC
Urban Cal Oakland Plaza, LLC                       Significant Competitors
Van Elslander Ventures, LLC                        Ashley Home Store
VEREIT Real Estate L.P.                            Bob's Discount Furniture
Vereit Real Estate LP                              Gardner-White Furniture Company Inc.
Walnut Capital Partners – Cranberry South LP       Rooms To Go Incorporated
Warren Village, LLC                                Value City Furniture
Washington Mall - JCP Associates, Ltd
                                                   Significant Creditor
Waterworks Phase II
                                                   CIT
Westminster Gateway, LLC
                                                   LA-Z-Boy Inc.
White Lake Square, LLC
                                                   Rosenthal & Rosenthal
WM 73 RE, LLC
                                                   Serta Restokraft
Lender
                                                   Surety
Chestnut Hill Funding LLC
                                                   Travelers Casualty and Surety Company of
Cooper River LLC
                                                      America
Dunlap Funding LLC
                                                   Top 30 Creditors
Franklin Square Holdings, L.P.


                                               3
          Case 20-10553-CSS      Doc 399-2       Filed 04/30/20   Page 12 of 14




A-America, Inc.                                  Panacio, Michael
Ascion LLC                                       Richenderfer, Linda
Ashley Furniture Industries, Inc.                Sarkessian, Juliet
Bedgear, LLC                                     Schepacarter, Richard
Elite Rewards                                    Serrano, Edith A.
England                                          Starr, Karen
Flexsteel Industries Inc.                        Tinker, T. Patrick
Franklin Corporation                             Villagrana, David
Fusion Furniture Inc.                            Vinson, Ramona
H M Richards Inc.                                Wynn, Dion
Jackson Furniture Industries
Kingsdown Inc.                                   Vendor
Kuehne & Nagel Inc.                              2505 PITKIN CORP
Kuka (HK) Trade Co., Limited                     A & R PROPERTIES, L.P.
La-Z-Boy Chair Company                           A AMERICA
Liberty Furniture Industries Inc.                A-AMERICA INC.
Max Home Furnishings                             ABBYSON LIVING LLC
Michael Nicholas Designs                         AETNA U.S. HEALTH CARE
New Classic Furniture                            AFFORDABLE FURNITURE
Sealy Mattress Company                           AGIO SHIAN INTERNATIONAL
Serta Restokraft Mattress Co.                    AGREE LIMITED PARTNERSHIP
Signal Restoration Services                      AMERICAN EXPRESS
Simmons Manufacturing Company, LLC               AMERICAN FURNITURE/PEAK LIVING
Simon Li Furniture                               AMERICAN GLOBAL LOGISTICS, LLC
Southern Motion Inc.                             ARTISANS GROUP LLC.
Standard Furniture Manufacturing, LLC            ASCION LLC
Stearns & Foster Company                         ASHLEY FURNITURE IND INC
Tempur-Pedic Inc.                                ASPEN FURNITURE VALUES INTL.
The Sussman Agency                               AT&T
United Furniture Industries                      BACKER LANDSCAPING INC
Virtus Group, LP                                 BCC WEST II LLC
                                                 BDP INTERNATIONAL INC.
US Trustee                                       BEDGEAR, LLC
Agarwal, Robert                                  BEHOLD WASHINGTON, LLC
Attix, Lauren                                    BERNHARDT FURNITURE
Buchbinder, David                                BEST CHAIRS INC
Casey, Linda                                     BLUE BELL MATTRESS COMPANY
Dice, Holly                                      CARLIN FILMS
Dortch, Shakima L.                               CATNAPPER
Fox Jr., Timothy J.                              CDW DIRECT
Giordano, Diane                                  CENTURY FURNITURE COMPANY
Green, Christine                                 CENTURYLINK BUSINESS SERVICES
Hackman, Benjamin                                CITY OF WARREN, TREASURER
Heck, Jeffrey                                    CLASS PAINTING INC.
Leamy, Jane                                      CLASSIC BRANDS LLC
McCollum, Hannah M.                              CLEARFREIGHT INC
O'Malley, James R.                               CLEARPRISM LLC.


                                             4
       Case 20-10553-CSS   Doc 399-2       Filed 04/30/20   Page 13 of 14




CLEVELAND CHAIR COMPANY                    J.B. HUNT TRANSPORTATION
COAST TO COAST IMPORTS, LLC                J.D. REAL ESTATE INC.
COLE AV PORTFOLIO I, LLC                   JACKSON EXPRESS SERVICES LLC
COMPONE ADMINISTRATORS INC.                JACKSON FURNITURE
COMPTROLLER OF MARYLAND                    JACOBUS ENERGY
CONSUMERS ENERGY                           JB HUNT TRANSPORT INC
CONTAINER MARKETING                        JONATHAN LOUIS
COOK COUNTY TREASURER                      JOSEPH CORY HOLDINGS LLC.
CORINTHIAN INC                             JS VIG CONSTRUCTION
CRAFTMASTER FURNITURE                      JTEK DATA SOLUTIONS
CROSSMEDIA INC.                            JVS EXPRESS LLC
CROWN MARK INC                             KINGSDOWN INC.
CVS CAREMARK                               KLAUSSNER HOME FURNISHINGS
DANIEL'S AMISH COLLECTION                  KUEHNE & NAGEL INC
DEMATIC CORP.                              KUKA (HK) TRADE CO., LIMITED
DETROIT AUTO ELECTRIC                      LA-Z-BOY CHAIR COMPANY
DIAMOND MATTRESS                           LATITUDE TREE FURNITURE
DTE ENERGY-PO BOX 630795                   LEATHER ITALIA USA
DUNG KHANH COMPANY LIMITED                 LFN LIMITED.
ELEMENTS INTERNATIONAL GROUP               LIBERTY FURNITURE INDUSTRY
ELITE REWARDS                              LIFESTYLE ENTERPRISE
ENGLAND CORSAIR                            LIGHTNING TRANSPORTATION, INC.
ENGLAND INC                                LJ GASCHO
EQUITY CONSTRUCTION SOLUTIONS              LYONS CONSULTING GROUP LLC
FEDEX                                      MAC FREIGHT SERVICES INC
FLEXSTEEL INDUSTRIES INC                   MAGNOLIA HOME
FLOORSAVERS RESTORATION INC.               MAGNUSSEN HOME FURNISHINGS, INC.
FRANKLIN CORPORATION                       MALOUF
FUSION FURNITURE INC.                      MANWAH INC
FUTURA LEATHER                             MAX HOME FURNISHINGS
FUYUAN WOOD INDUSTRY CO., LTD              MEDITERRANEAN SHIPPING CO.,INC
GATEWAY FAIRVIEW INC.                      MICHAEL NICHOLAS DESIGNS, INC.
GATHERCRAFT LLC                            MICHIGAN KENWORTH-GRAND RAPIDS
GOOGLE INC.                                MICHIGAN THANKSGIVING
GRAPHICS EAST INC.                         MISCIK PRINTING
GSA INTERNATIONAL LTD. GSBE                MODUS FURNITURE INTL
H M RICHARDS INC                           MSTAR INTERNATIONAL TRADING
HAMMARY FURNITURE                          NAPA FURNITURE DESIGN, INC.
HANGZHOU CREATIVE LIVING CO.MLTD           NATUZZI
HILLSDALE FURNITURE, LLC                   NEW CLASSIC FURNITURE
HOLLAND HOUSE                              NTVB MEDIA
HOME ELEGANCE BY TOP-LINE                  OHIO DEPARTMENT OF TAXATION*C
HOMESTRETCH                                OLD AMERICAN INCORPORATED
HSINYA WOOD INDUSTRY COMPANY,              PALLISER FURNITURE CORP
   LTD                                     PATRICK HARWOOD & ASSOCIATES
HUNG YEH INTERNATIONAL CORP                PAXTON SALES INC.



                                       5
       Case 20-10553-CSS   Doc 399-2       Filed 04/30/20   Page 14 of 14




PENNSYLVANIA DEPARTMENT OF STATE           UNITED FURNITURE INDUSTRIES
   (8722)                                  UNITED STATES POSTAL SERVICE
PENSKE TRUCKING LEASING COMPANY            USA PREMIUM LEATHER FURNITURE
   (PA)                                    VEREIT AV AVON OH, LLC
PIRRELLO DIGITAL IMAGING                   VIOLINO HONG KONG LTD
PRICEWATERHOUSECOOPERS LLP                 WORLD SOURCE LP
PULASKI FURNITURE CORPORATION              WZC NETWORKING LLC
   (HMI)                                   XPO LOGISTICS, INC.
QUAD/GRAPHICS, INC.                        YEHBROTHERS WORLDTRADE PTE LTD
RETURN GOLD INTERNATIONAL CO.,
   LTD.
ROBERT LEVIN
ROHLIG USA LLC
SAGGEZZA
SALESFORCE.COM, INC.
SAMUEL LAWRENCE FURNITURE (HMI)
SAUDER WOODWORKING INC
SCREEN WORKS INC.
SEALY
SEALY MATTRESS COMPANY
SEALY MATTRESS MANUFACTURING
   COMPANY
SERTA
SERTA RESTOKRAFT MATTRESS CO.
SERTA SIMMONS BEDDING
SERVECO NORTH AMERICA, LLC
SIMMONS MATTRESS
SIMON LI FURNITURE
SLEEPMADE LLC
SMITH BROTHERS OF BERNE, INC.
SOUTHERN MOTION INC
STANDARD FURNITURE MFG CO
STEARNS & FOSTER COMPANY
STYLECRAFT HOME COLLECTION
STYLELINE FURNITURE
SUNNY DESIGNS
SYNERGY HOME FURNISHINGS
T.S. EXPEDITING SERVICES INC
TEMPUR PEDIC
TEMPUR SEALY
TEMPUR-PEDIC, INC.
THE HARTFORD
THE SIMMONS MFG. CO. LLC
THE SUSSMAN AGENCY
TRAVELERS
TWIN STAR INTERNATIONAL, INC.



                                       6
